On motion of the appellee the bill of exceptions setting forth the evidence in this case was stricken from the record.
The appellant now assigns as error several instructions granted and refused by the court below. The character of these instructions is such that we are unable to consider them in the absence of the evidence on which they were based. If error should appear in the granting or refusal thereof no reversal of the judgment would follow unless when the instructions are applied to the evidence, the Court could say that the appellant was sufficiently prejudiced thereby to so require. Two things an appellant must show in order to obtain a reversal of the judgment appealed from: (1) Error therein, and (2) that *Page 392 
he was prejudiced thereby — that he was deprived of a substantial right. Rector v. Shippey, Outzen  Co., 93 Miss. 254, 46 So. 408; Jones v. State, 104 Miss. 871, 61 So. 979, L.R.A. 1918B, 388.
Affirmed.